    Case 3:19-md-02885-MCR-GRJ Document 1040 Filed 03/12/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PENNSACOLA DIVISION
IN RE: 3M COMBAT ARMS EARPLUG :                  Case No.: 3:19md2885
PRODUCTS LIABILITY LITIGATION    :
This Document Relates to         :
LUKE VILSMEYER,                  :               Judge M. Casey Rodgers
vs.                              :               Magistrate Judge Gary R. Jones
3M COMPANY, 3M OCCUPATIONAL :
SAFETY, LLC, AEARO HOLDING LLC, :
AEARO INTERMEDIATE LLC, AEARO :
LLC, and AEARO TECHNOLOGIES, LLC:

To the Prothonotary:

       Kindly enter my appearance on behalf of the Plaintiff, Luke Vilsmeyer, in the above-
captioned matter.




                                                 By:   Ashley B. DiLiberto
                                                       Ashley B. DiLiberto, Esquire
                                                       Messa & Associates, P.C.
                                                       123 South 22nd Street
                                                       Philadelphia, Pennsylvania 19103
                                                       (215) 568-3500 / Telephone
                                                       (215) 568-3501 / Facsimile
                                                       Pa. Bar No.: 323701
